                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


DORIS LAPHAM,

                      Plaintiff,

v.                                                          Case No: 6:19-cv-579-Orl-40DCI

WALGREEN CO.,

                      Defendant.
                                           /

                                           ORDER

        This cause comes before the Court on Defendant Walgreen Co.’s Motion to

 Dismiss the Amended Complaint or, in the Alternative, for a More Definite Statement

 (Doc. 16), and Plaintiff Doris Lapham’s Response in Opposition (Doc. 17). Upon

 consideration, Defendant’s motion is due to be granted in part and denied in part.

I.     BACKGROUND

       This employment discrimination and retaliation case arises from Defendant

Walgreen Co.’s (“Walgreens”) termination of Plaintiff Doris Lapham’s employment in the

wake of reports by Plaintiff of illegality and improper practices, and her requests for leave

under the Family and Medical Leave Act (“FMLA”). (Doc. 13, ¶ 29).

       Plaintiff worked for Walgreens for over eleven years, but towards the end of her

tenure experienced difficulties involving leave requests. (Id. ¶¶ 18, 22). Plaintiff is the only

caregiver for her disabled son whom requires extensive care. (Id. ¶ 18). In 2016, Plaintiff

requested, and Defendant granted, intermittent FMLA leave to care for her son. (Id. ¶ 21).

Later, Plaintiff’s manager changed. (Id. ¶ 22). The new manager gave “Plaintiff a difficult

time over her protected time off (FMLA leave) and requests for accommodations under
the Americans with Disabilities Act (‘ADA’).” 1 (Id.). Plaintiff first complained to her new

manager that her requested leave was protected, and later complained to human

resources. (Id.).

       Concurrently, Plaintiff observed and documented “constant violation[s] of

numerous laws, rules, and regulations” by Defendant in the store where she worked. (Id.

¶ 23). Plaintiff informed Defendant that the store’s condition—namely, objects blocking

exit doors—was in violation of applicable fire hazard codes. (Id. ¶ 24). Plaintiff reported

other issues, including Occupational Safety and Health Act (“OSHA”) violations, bodily

fluids in the store, a roach infestation, and that salmonella 2 and bugs were present in the

cooler, to Defendant. (Id.). Plaintiff contends Defendant ignored her complaints and told

her the reported problems were not Plaintiff’s responsibility. (Id.).

       Beginning around the time Plaintiff started reporting issues in the store,

Defendant’s treatment of Plaintiff’s FMLA applications changed. (Id. ¶ 25). Plaintiff

requested further FMLA intermittent leave, as she had previously done, to care for her

son. (Id.). The paperwork was timely submitted “nearly the same” as previous, approved

requests, but this application was denied. (Id. ¶ 26). Plaintiff submitted two more FMLA

requests in February and March 2017. (Id.).

       Plaintiff’s manager then “began retaliating against Plaintiff by writing her up and

putting her on a bogus performance improvement plan(s).” (Id. ¶ 27). In March 2017,

Plaintiff complained to Defendant “that she was being harassed, not accommodated,




1   The Amended Complaint, however, does not assert an ADA claim.

2   Plaintiff alleges the presence of salmonella in the cooler but does not provide
    additional facts to explain Plaintiff’s knowledge of the cooler bacteria.



                                              2
discriminated against, and retaliated against by her new Store Manager.” (Id. ¶ 28). In

response, Defendant promised an investigation and told Plaintiff her manager would be

transferred. (Id.).

       Defendant next denied Plaintiff’s final FMLA request and terminated her on April

13, 2017, citing “insubordination”. (Id. ¶ 29). Plaintiff alleges her firing was retaliation for

her FMLA leave requests and reports of legal and regulatory violations at her store. (Id.).

       Following her termination, Plaintiff initiated this action alleging Defendant

terminated her for reporting “violations of laws, rules, and regulations, and her requesting

FMLA leave” in violation of The Florida Whistleblower Act (“FWA”), FMLA, and the Florida

Civil Rights Act (“FCRA”). (Id. ¶ 29). The Amended Complaint proceeds in four Counts:

Retaliation under the FWA (Count I), Retaliation under the FMLA (Count II), Interferenc e

under the FMLA (Count III), and Retaliation under the FCRA (Count IV).

II.    STANDARD OF REVIEW

         To survive a motion to dismiss made pursuant to Rule 12(b)(6), the complaint

 “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

 plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

 Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face when the

 plaintiff “pleads factual content that allows the court to draw the reasonable inference

 that the defendant is liable for the misconduct alleged.” Id. Legal conclusions and

 recitation of a claim’s elements are properly disregarded, and courts are “not bound to

 accept as true a legal conclusion couched as a factual allegation.” Papasan v. Allain,

 478 U.S. 265, 286 (1986). Courts must also view the complaint in the light most

 favorable to the plaintiff and must resolve any doubts as to the sufficiency of the

 complaint in the plaintiff’s favor. Hunnings v. Texaco, Inc., 29 F.3d 1480, 1483 (11th



                                               3
 Cir. 1994) (per curiam). In sum, courts must (1) ignore conclusory allegations, bald legal

 assertions, and formulaic recitations of the elements of a claim; (2) accept well-pled

 factual allegations as true; and (3) view well-pled allegations in the light most favorable

 to the plaintiff. Iqbal, 556 U.S. at 67.

III.   DISCUSSION

       Defendant moves to dismiss Counts I and IV of the Amended Complaint for failure

to state plausible claims to relief. (Doc. 16, p. 1). Defendant further moves for a more

definite statement. (Id.).

       A.      Count One: FWA Retaliation

       The Amended Complaint alleges one count of retaliation in violation of the FWA.

The FWA bars employers from “any retaliatory personnel action against an employee

because the employee has . . . [o]bjected to, or refused to participate in, any activity,

policy, or practice of the employer which is in violation of a law, rule, or regulation.” Fla.

Stat. § 448.102. The Act serves as an exception to Florida’s at-will employment laws and

vests employees with a cause of action when their private employers take certain

proscribed retaliatory actions. Evey v. Creative Door & Millwork, LLC, No. 2:15-cv-441,

2016 WL 1321597, at *3 (M.D. Fla. Apr. 5, 2016). To state a plausible claim for FWA

retaliation, Plaintiff must allege “that 1) she engaged in a statutory protected activity; 2)

she suffered an adverse employment action; and 3) there was a causal connection

between the two events.” McShea v. Sch. Bd. of Collier Cty., 58 F. Supp. 3d 1325, 1346

(M.D. Fla. 2014)

       To meet the first prong Plaintiff must plead “that [she] objected to or refused to

participate in (i) an illegal activity, policy, or practice of an employer, (ii) illegal activity of




                                                 4
anyone acting within the legitimate scope of their employment, or (iii) illegal activity of an

employee that has been ratified by the employer.” McIntyre v. Delhaize Am., Inc., No.

8:07-CV-2370T30TBM, 2009 WL 1039557, at *3 (M.D. Fla. Apr. 17, 2009), aff'd, 403 F.

App'x 448 (11th Cir. 2010) (per curiam). All that’s required to satisfy the first prong is a

“plausible allegation of what Plaintiff, in good faith, believes to be a violation of a law, rule

or regulation.” Burns v. Medtronic, Inc., No. 8:15-CV-2330-T17-TBM, 2016 WL 3769369,

at *5 (M.D. Fla. July 12, 2016). 3

       Viewed in the light most favorable to Plaintiff, the Amended Complaint alleges

sufficient facts to demonstrate that Plaintiff engaged in protected activities when she

reported to Defendant the known conduct of Defendant which were actual violations of

health and safety laws and regulations. (Doc. 16, ¶ 24(a)-(d), ¶ 28). 4 The Amended

Complaint states a plausible FWA retaliation claim.

       B.     Count Four: FCRA Retaliation

       Plaintiff also alleges a single count of retaliatory discharge under the FCRA

pursuant to an associational discrimination theory. (Doc. 17 p. 10). Defendant moves to

dismiss, arguing Plaintiff did not allege statutorily protected activity because the FCRA




3   Although Defendant asserts that Plaintiff must allege an actual violation of law to
    survive dismissal (Doc. 16, p. 7), Plaintiff correctly points out that this district has
    heretofore only required allegations of a reasonable belief of a violation (Doc. 17, p.
    6). Burns, 2016 WL 3769369, at *5.

4   Defendant also briefly argues that the Amended Complaint fails to allege violations by
    Defendant, instead only alleging violations committed by an employee. (Doc. 16, p.
    7). This argument is under-developed and unconvincing. The Amended Complaint
    alleges persistent legal and regulatory violations committed by her manager. She also
    reported discriminatory denials of FMLA leave requests to the human resources
    department, purportedly resulting in her firing. Defendant has not identified a case
    where like allegations were found insufficient.



                                               5
does not recognize associational disability discrimination. The Court agrees with

Defendant.

        Employers are prohibited from retaliating "against any person because that person

has opposed . . . an unlawful employment practice under [the FCRA]." Fla. Stat. §

760.10(7). To state a plausible FCRA retaliation claim, Plaintiff must aver “(1) that

[Plaintiff] engaged in statutorily protected activity; (2) that [Plaintiff] suffered adverse

employment action; and (3) that the adverse employment action was causally related to

the protected activity.” Harper v. Blockbuster Entm't Corp., 139 F.3d 1385, 1388 (11th

Cir. 1998) (per curiam).

        While the FCRA prohibits employers from discriminating against employees

because of a disability, it does not protect associational disability discrimination or FMLA

violations. Beatty v. United Parcel Serv., Inc., No. 2:15-CV-607-FTM-38CM, 2015 WL

7777520, at *2 (M.D. Fla. Dec. 3, 2015). Therefore, allegations of associational disability

discrimination cannot support an FCRA retaliation claim. Id.

        Plaintiff has therefore not pled a plausible claim for FCRA retaliation. Plaintiff

acknowledges that her claim is based upon her association with her disabled son, which

is not protected by the FCRA. (Doc. 17, p. 9). Thus, Defendant’s motion to dismiss Count

IV is due to be granted. To the extent Plaintiff seeks to bring a claim based upon

associational disability discrimination, Plaintiff must move to amend. See Fed. R. Civ. P.

7(b).

        C.    More Definite Statement

        Finally, Defendant moves for a more definite statement on the ground that the

Amended Complaint is a shotgun pleading. (Doc. 16, p. 1).




                                             6
       Federal Rule of Civil Procedure 12(e) states that a party “may move for a more

definite statement of a pleading to which a responsive pleading is allowed but which is so

vague or ambiguous that the party cannot reasonably prepare a response.” Fed. R. Civ.

P. 12(e). A more definite statement “is appropriate if the pleading is so vague or

ambiguous that the opposing party cannot respond, even with a simple denial, in good

faith, without prejudice to [itself]. The motion is intended to provide a remedy for an

unintelligible pleading, rather than a vehicle for obtaining greater detail.” Ramirez v. FBI,

No. 8:10–cv–1819–T–23TBM, 2010 WL 5162024, at *2 (M.D. Fla. Dec. 14, 2010).

       In Weiland v. Palm Beach County Sheriff’s Office, 792 F.3d 1313 (11th Cir. 2015),

the Eleventh Circuit outlined four types of shotgun complaints:

       The most common type—by a long shot—is a complaint containing multiple
       counts where each count adopts the allegations of all preceding counts,
       causing each successive count to carry all that came before and the last
       count to be a combination of the entire complaint. The next most common
       type . . . is a complaint . . . replete with conclusory, vague, and immaterial
       facts not obviously connected to any particular cause of action. The third
       type of shotgun pleading is one that commits the sin of not separating into
       a different count each cause of action or claim for relief. Fourth, and finally,
       there is the relatively rare sin of asserting multiple claims against multiple
       defendants without specifying which of the defendants are responsible for
       which acts or omissions, or which of the defendants the claim is brought
       against. Id. at 1321–23 (footnotes omitted).

Id.

       The Amended Complaint does not fall into any of the Weiland categories of

shotgun pleading. Nor is Plaintiff’s Complaint an “unintelligible pleading.” The Amended

Complaint contains adequate detail to give Defendant notice of the claims advanced and

bases for each. Thus, a more definite statement is not warranted.




                                              7
IV.   CONCLUSION

       For the aforementioned reasons, it is ORDERED AND ADJUDGED that

 Walgreen Co.’s Motion to Dismiss the Amended Complaint or in the Alternative, for a

 More Definite Statement (Doc. 16) is GRANTED IN PART and DENIED IN PART.

 Count IV is DISMISSED WITH PREJUDICE. The Motion is otherwise denied.

 Defendant shall answer the Amended Complaint on or before July 29, 2019.

       DONE AND ORDERED in Orlando, Florida on July 15, 2019.




                                         8
